COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Trevon Randle v. The State of Texas

Appellate case number:         01-19-00916-CR

Trial court case number:       1588177

Trial court:                   179th District Court of Harris County

        Appellant, Trevon Randle, was convicted of the felony offense of possession of a
controlled substance, weighing less than one gram. On November 5, 2019, appellant filed a notice
of appeal of the trial court’s November 5, 2019 judgment. The record in this case was due on
January 6, 2020. See TEX. R. APP. P. 35.2. A clerk’s record has not been filed. On January 8,
2020, we notified the Harris County district clerk that the clerk’s record had not been filed and
requested that the record be filed within 30 days. To date, this Court has not received a clerk’s
record.
        The trial court clerk is responsible for preparing, certifying, and timely filing the clerk’s
record when a notice of appeal has been filed and, in criminal proceedings, the trial court has
certified a defendant’s right to appeal. See id. 35.3(a); see also id. 34.5(a). Our record indicates
that appointed counsel represented appellant in the trial court and counsel has been appointed to
represent appellant on appeal. Further, the Harris County district clerk’s online docket indicates
that appellant is indigent. See id. 35.3(a).
       Accordingly, the Harris County district clerk is directed to prepare, certify, and file
a clerk’s record containing the items required under Texas Rule of Appellate Procedure
34.5(a)(2)–(10), (12), (13) and any additional items requested in “Defendant’s Designation to
the Clerk of Matters to be Included in the Record.” The clerk’s record is due to be filed with
this Court within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature:     _____/s/ Julie Countiss______
                        Acting individually       Acting for the Court

Date: ___March 12, 2020___


                                                 1